His Honor,
CHARLES F. CLAIBORNE,
rendered the opinion and decree of the Court, as follows:
For the reasons given in the case of Nicholas Burke Co., Ltd., v. Mississippi Valley Realty Company, et al., No. 6998, this day decided:
It is ordered-that the judgment of the District Court be reversed and judgment is now rendered in favor of plaintiff, dismissing defendant’s exceptions herein and remanding the case.
The costs of this appeal to be paid by the defendant and appellee, the costs of the District Court to await the final termination of this suit.
Judgment reversed.